Exhibit 10.7 AGREEMENT FOR COOPERATION PART A: Con Yang COUNTY GOVERNMENT, ANHUI PROVINCE CHINA (CHINA POWER INC) PART B: CHINA POWER, INC. ( USA) (CHINA POWER INC) CHINA POWER, INC. (USA)’S AUTHORIZED GENERAL MANAGER MR.CHEN, ALONG WITH CON YANG GOVERNMENT, ANHUI PROVINCE CHINA/VICE – GOVERNORS MR. GAOLIN WONG, AND GOVERNORS IN CON YANG COUNTY DEPARTMENTS, INCLUDE WITH : COUNTY DEVELOPMENT & IMPROVEMENT COMMITTEE, DEVELOPMENT DISTRICT, INVESTMENT DEPARTMENT, FOREST DEPARTMENT & ENVIRONMENT PROTECTION DEPARTMENT, ON OCT 25TH, HAVE VISITED /INVESTIGATED IN FURTHER DEVELOPMENT, INVESTMENT AND CONSTRUCTION BY “ CHINA POWER, INC. (US)” ON “ ANQIN AMERICA-CHINA GREEN-ENERGY CO. LTD. /CON YANG BIOMASS ENERGY POWER PLANT/PROJECTS”, AND REACHED FURTHER AGREEMENT AND TERMS TO EXECUTE MUTUALLY LEGALLY AS FOLLOWING: 1. BIOMASS PROJECTS LANDS POSITION: CON YANG GOVERNMENT AGREE TO PROVIDE “ CHINA POWER, INC. (USA)” WITH A TOTAL OF ( 1MU 667 SQ. METER) IN CON YANG ECONOMIC INDUSTRY ZONE TO DEVELOP & CONSTRUCT THE BIOMASS ENERGY PROJECTS AS DISCUSSED/AGREED (50 MW). BIOMASS PROJECTS LANDS USE RIGHTS 1. PROJECTS LANDS : UPON FURTHER SIGNING “ LANDS RIGHTS AGREEMENT WITH CON YANG COUNTY GOVERNMENT LAND & RESOURCES DEPARTMENT, IN 10 BUSINESS DAYS, CHINA POWER, INC. ( USA) AGREES TO PAY OFF FOR ALL THE LANDS FEES AGREED WITH CON YANG GOVERNMENT. 2. CON YANG GOVERNMENT AGREES THAT UPON/AFTER CHINA POWER, INC. (USA) PAID FOR ALL THE LANDS FEES: IN 20 BUSINESS DAYS TO COMPLETE/DELIVERY TO CHINA POWER, INC. WITH THE /LEGAL CERTIFICATE. 3. 200 MU LANDS RIGHTS FOR 50 YEARS 3. LANDS & BENEFITS: BIOMASS PROJECTS LANDS : CON YANG GOVERNMENT PROVIDE WITH POLICIES SUPPORTS/BENEFITS: PRICE FOR PER MU LAND 20,000 RMB; CON YANG GOVERNMENT WILL PROVIDE/BENEFIT FOR POWER, INC.(USA) TO DEVELOP/CONSTRUCT THE BIOMASS ENERGY PROJECTS. 4. BIOMASS PROJECTS: SCALES & COMPONENTS: PROJECTS ARE BIOMASSS ENERGY PROJECTS; UPON COMPLETION CONSTRUCTION/DEVELOPMENT WILL HAVE THE DAILY CAPACITY FOR 1, POWER CAPACITY 2 X 25 MW BIOMASS ENERGY GENERATION, AND ELECTRICITY POWER WILL CONNECT/SALE TO STATE GRID (110 V) power STATION locally. 5. BIOMASS PROJECTS INVESTMENT SCALES: TOTAL INVESTMENT AS APPROXIATELY FOR 580 MILLIONS RMB, AND EXPECTED TO COMPLETION IN 2010. REGISTER CAPITAL $25 MILLIONS USD. 6. BIOMASS ENERGY PROJECTS REPORTS: WITH THE CON YANG GOVERNMENT SUPPORT, CHINA POWER, INC. WILL PROVIDE WITH BIOMASS ENERGY PROJECTS (50 MW) DEVELOPMENT & CONSTRUCTION FEASIBILITIES STUDY : WHICH SHOULD COMPLETED BY CHINESE GOVERNMENT APPROVED ENERGY ENGNEERING FIRMS BEFORE JAN 31 2008. 7. BIOMASS PROJECTS: POLICIES BENEFITS: CHINA POWER, INC. (USA) WILL HAVE THE GOVERNMENT POLICIES SUPPORTS/BENEFITS, WHICH INCLUDED WITH “UPON BIOMASS PROJECTS CONSTRUCTION COMPLETION: TAX BENEFITS: FIRST 1-2 YEARS: NO TAX AT ALL; 3-5 YEARS: 50% DISCOUNTS /TAX RATE; 8. BIOMASS: STRAW/RAW MATRIALS SUPPLY/BASE: CON YANG GOVERNMENT SUPPORT/ASSIST CHINA POWER, INC. TO HAVE THE “BIOMASS/STRAW/RAW MATERIALS SUPPLY/BASE/LANDS FOR 50 YEARS RIGHTS/LEGAL RIGHTS, AND ALSO PROVIDE WITH STATE GOVERNMENT POLICY/BENEFITS AND STATE GOVERNMENT POLICY SUPPORTS. 9. BIOMASS PROJECTS DEVELOPMENT&CONSTRUCTION RIGHTS: CON YANG GOVERNMENT WILL GURANTTE CHINA POWER, INC. (USA) WITH EXCLUSIVE RIGHTS TO INVESTMENT &
